PER CURIAM.
Appellee Summer Allen was stopped pursuant to section 316.3045(1)(a), Florida Statutes (2010), which made it unlawful for a person operating a motor vehicle to operate the radio loud enough to be plainly audible twenty-five feet or more from the motor vehicle. She was subsequently searched and charged with driving while license suspended and possession of Al-prazolam. After her arrest, the statute authorizing the stop was declared unconstitutional by State v. Catalano, 60 So.3d 1139 (Fla. 2d DCA 2011), aff'd, 104 So.3d 1069 (Fla.2012). As a result, Allen filed a motion to suppress, arguing the officer did not have reasonable suspicion for the stop of her vehicle. The lower court granted Allen’s motion to suppress and the State appeals. We reverse because the officer operated on a good faith basis that the statute was constitutional at the time of the stop. State v. Lockett, 101 So.3d 1275, 1276 (Fla. 4th DCA 2012) (concluding that, “before the decision in Catalano, a reasonable police officer would not have known that the noise statute was unconstitutional”). We remand for further consideration of Allen’s motion to suppress. See id.

Reversed and remanded.

MAY, C.J., STEVENSON and CIKLIN, JJ., concur.